Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions


The response filed on 04/19/2022 has been entered and made of record.
Claim 1 is canceled.
Claims 2-5 are pending.


Terminal Disclaimer

The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application #12/934938 (which is now U.S Patent 8,824,541) and U.S Patent Application #16/852164 (which is now U.S Patent 10,958,943) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASON FOR ALLOWANCE




The invention is related to an apparatus for generating image data corresponding to a video bitstream. The claims comprise claim limitations set forth similar to the claim limitations of the parent cases which are now U.S Patents 8,824,541 and 10,958,943.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488